DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gama (US PGPub 2017/0247147, hereinafter Gama).
Regarding claim 1, Gama discloses a beater for a mixer (figure 10), comprising: an elongate shaft (shaft 62) that defines a longitudinal axis between first and second ends; a blade complex (vanes 64) including a central body and at least three blades (six blades can be seen in figure 11), the central body attached to the first end of the shaft, the blades attached to and extending radially outwardly from the shaft, each of the blades including a partially helical radially-outward edge (see figure 10), each blade including a continuous surface devoid of openings between the body and the edge (see figures 10 and 11), the surface including a concave section (see concave surface in figure 10).
Regarding claim 2, Gama discloses the radially outward edge of each blade is configured such that, with increasing distance from an upper end thereof, a line tangent to the radially outward edge defines an angle with the longitudinal axis that increases (figure 10).  As can be seen in the figure, at least the lower portions of each blade meet this requirement.
Regarding claim 3, Gama discloses the radially outward edge of each blade being configured such that, over a major portion of the edge, the edge tapers outwardly from the longitudinal axis (see figure 10).
Regarding claim 5, Gama discloses a registration feature (figure 10, configuration 63) mounted to the shaft that is configured to allow the beater to be mounted to a mixer housing (paragraph 0036, “for engaging the chuck of a rotary drive device”) in one of only three orientations relative to the longitudinal axis (the flat sides of the configuration indicate that it only has a limited number of ways it can be mounted).
Regarding claim 6, Gama discloses the registration feature (figure 10, configuration 63) comprising a plurality of projections emanating from a central hub that are circumferentially equidistant from each other (corners of the configuration 63 can be seen to meet this limitation).
Regarding claim 7, Gama discloses each of the radially outward edges defining a circumferential arc of between 30 and 75 degrees (figure 10).  Because this claim is so broadly written as to allow any portion of the outer edge the blades to define the arc, it is clear that at least some portion of the blades of Gama meet this claim.
Regarding claim 8, Gama discloses the blade complex being formed as a monolithic component (see figures 10 and 11).
Regarding claim 10, Gama discloses the body including a lower surface, wherein the lower surface is non-concave (see figure 10).
Regarding claim 11, Gama discloses each of the surface of the blades including a convex section (see figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gama (US PGPub 2017/0247147, hereinafter Gama) in view of Dalton (US PGPub 2007/0253282, hereinafter Dalton).
Regarding claim 4, Gama is silent to the apparatus including exactly three blades, although it is noted that the apparatus of Gama does comprise three blades, meeting claim 4.  Dalton teaches a beater for a mixer that comprises three blades (figures 2 and 3, agitator 50).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gama with exactly three blades, as in Dalton, because such a combination of known prior art elements would have provided only the expected result of allowing for mixing of fluids, as evidenced by both references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9, Gama is silent to the blade complex comprising a polymeric material.  Dalton teaches a beater for a mixer including a blade complex comprising a polymeric material (claim 12).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have made the blades of Gama out of plastic, as in Dalton, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferus et al. (EP 3323328, hereinafter Ferus) in view of Gama (US PGPub 2017/0247147, hereinafter Gama).
Regarding claim 12, Ferus discloses a mixer comprising: a housing (figure 1, housing 1) containing a motor (paragraph 0019) and first and second beater mounting locations (first and second beaters can be seen mounted), and first and second beaters (working members 11 and 12), wherein the blades of the first beater is a mirror image of the blades of the second beater (see figure 1).  Ferus is silent to beater shapes as recited.  Gama teaches a beater having an elongate shaft and blade complex as recited (see rejection of claim 1 above).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the blade complex of Gama for the blades of Ferus because the simple substitution of one known blade for another would have provided only the predictable result of mixing ingredients, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 14, Ferus discloses a registration feature on each of the first and second beaters mounted to the shaft (at shanks 15, 16) that is configured to allow the first and second beaters to be mounted to a respective one of the first and second mounting locations (housing openings 22, 23).  Ferus is silent to the mounting at one of only three orientations.  Gama teaches a registration feature (figure 10, configuration 63) mounted to the shaft that is configured to allow the beater to be mounted to a mixer housing (paragraph 0036, “for engaging the chuck of a rotary drive device”) in one of only three orientations relative to the longitudinal axis (the flat sides of the configuration indicate that it only has a limited number of ways it can be mounted).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the registration feature of Gama for that of Ferus because the simple substitution of one known feature for another would have provided only the predictable result of attaching the beaters to a drive, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 15, Ferus is silent to the registration feature as recited.  Gama teaches the registration feature (figure 10, configuration 63) comprising a plurality of projections emanating from a central hub that are circumferentially equidistant from each other (corners of the configuration 63 can be seen to meet this limitation).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the registration feature of Gama for that of Ferus because the simple substitution of one known feature for another would have provided only the predictable result of attaching the beaters to a drive, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 16, Ferus discloses the first beater including a mounting feature (figure 1, ring 13) that prevents the mounting of the first beater in the second mounting location (see figure 1).
Regarding claim 18, Ferus discloses a mixer comprising: a housing (figure 1, housing 1) containing a motor (paragraph 0019) and first and second beater mounting locations (first and second beaters can be seen mounted), and first and second beaters (working members 11 and 12), wherein the blades of the first beater is a mirror image of the blades of the second beater (see figure 1).  Ferus is silent to beater shapes as recited.  Gama teaches a beater having an elongate shaft and blade complex as recited (see rejection of claim 1 above).  It is noted that the blade complexes of Gama have six blades, meeting the claim limitation that they include four blades.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the blade complex of Gama for the blades of Ferus because the simple substitution of one known blade for another would have provided only the predictable result of mixing ingredients, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 19, Ferus discloses the first beater including a mounting feature (figure 1, ring 13) that prevents the mounting of the first beater in the second mounting location (see figure 1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ferus et al. (EP 3323328, hereinafter Ferus) in view of Gama (US PGPub 2017/0247147, hereinafter Gama), as applied to claim 12 above, and further in view of Emmons (US 3725624, hereinafter Emmons).
Regarding claim 17, Ferus in view of Gama is silent to a drive train configured to rotate the beaters in opposite directions.  Emmons teaches a mixer including a drive train configured to rotate two beaters in opposite directions (column 2, lines 55-56).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Ferus with the drive train of Emmons for the purpose of allowing the blades to interdigitate during a mixing operation (Emmons: column 2, lines 56-57).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ferus et al. (EP 3323328, hereinafter Ferus) in view of Gama (US PGPub 2017/0247147, hereinafter Gama), as applied to claim 12 above, and further in view of Dalton (US PGPub 2007/0253282, hereinafter Dalton).
Regarding claim 13, Ferus in view of Gama is silent to the apparatus including exactly three blades, although it is noted that the apparatus of Gama does comprise three blades, meeting claim 13.  Dalton teaches a beater for a mixer that comprises three blades (figures 2 and 3, agitator 50).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gama with exactly three blades, as in Dalton, because such a combination of known prior art elements would have provided only the expected result of allowing for mixing of fluids, as evidenced by both references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rawlings (US PGPub 2015/0165399) teaches a mixing impeller having four helical blades.
Weetman (US 5112192) teaches a mixing impeller having helical blades with convex and concave sections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774